Locher, J.
In Rocky River v. State Emp. Relations Bd. (1988), 39 Ohio St. 3d 196, 530 N.E. 2d 1, this court
held that the provision for mandatory binding arbitration of collective bargaining disputes over municipal safety-employee benefits and wages, R.C. 4117.14(1), was unconstitutional in that such section (1) violated a municipality’s right to exercise the powers of local self-government under Sections 3 and 7, Article XVIII of the Ohio Constitution, and (2) unlawfully delegated municipal legislative authority to set wages and salaries for municipal safety employees. We also held-that Section 34, Article II of the Ohio Constitution has no application to R.C. Chapter 4117, as the Public Employees’ Collective Bargaining Act neither directly nor indirectly regulates or establishes hours of employment and minimum wages. See Rocky River, supra, at 205-206, 530 N.E. 2d at 9-10.
In the present appeal, we are called upon by Twinsburg to rule that the entire Act is unconstitutional as applied to home-rule municipalities where its application would be contrary to specific charter provisions. Generally, “all legislative enactments enjoy a presumption of constitutionality[,]” and “the courts must apply all presumptions and pertinent rules of construction so as to uphold, if at all possible, a statute or ordinance assailed as unconstitutional.” State v. Dorso (1983), 4 Ohio St. 3d 60, 61, 4 OBR 150, 151, 446 N.E. 2d 449, 450. We find that, with the exception of its arguments concerning the Act’s mandatory binding arbitration provisions, Twinsburg has not met the burden of overcoming this presumption of constitutionality. Accordingly, we affirm the judgment of the court of appeals to the extent that it is consistent with our holding in Rocky River, supra.
Twinsburg first contends that R.C. Chapter 4117 is unconstitutional because it conflicts with a municipality’s right, by way of the home-rule *228provisions of the Ohio Constitution, to independently determine the wages and terms of employment of its employees. We do not agree that an irreconcilable conflict exists in this case.
It is beyond question that pursuant to Sections 3 and 7, Article XVIII of the Ohio Constitution, all powers of local self-government are protected from state interference, and that state statutes may take precedence only where they conflict with local police power regulations. As this court held in State, ex rel. Canada, v. Phillips (1958), 168 Ohio St. 191, 5 O.O. 2d 481, 151 N.E. 2d 722, at paragraph four of the syllabus:
“The words, ‘as are not in conflict with general laws’ found in Section 3 of Article XVIII of the Constitution, modify the words ‘local police, sanitary and other similar regulations’ but do not modify the words ‘powers of local self-government.’ ”
See, also, Fenton v. Enaharo (1987), 31 Ohio St. 3d 69, 70-71, 31 OBR 183, 184, 509 N.E. 2d 67, 68-69; State Personnel Bd. of Review v. Bay Village Civil Service Comm. (1986), 28 Ohio St. 3d 214, 28 OBR 298, 503 N.E. 2d 518; Novak v. Perk (1980), 64 Ohio St. 2d 43, 18 O.O. 3d 251, 413 N.E. 2d 784; Dies Electric Co. v. Akron (1980), 62 Ohio St. 2d 322, 16 O.O. 3d 365, 405 N.E. 2d 1026; Northern Ohio Patrolmen’s Benevolent Assn. v. Parma (1980), 61 Ohio St. 2d 375, 15 O.O. 3d 450, 402 N.E. 2d 519; State, ex rel. Kohl, v. Dunipace (1978), 56 Ohio St. 2d 120, 10 O.O. 3d 309, 382 N.E. 2d 1358; State, ex rel. Mullin, v. Mansfield (1971), 26 Ohio St. 2d 129, 55 O.O. 2d 239, 269 N.E. 2d 602, certiorari denied (1981), 404 U.S. 985; State, ex rel. Bindas, v. Andrish (1956), 165 Ohio St. 441, 60 O.O. 92, 136 N.E. 2d 43; Fitzgerald v. Cleveland (1913), 88 Ohio St. 338, 103 N.E. 512.
The first step, then, in a proper home-rule analysis is to decide whether the matter in question involves an exercise of local self-government or an exercise of local police power. The final determination of municipal employee compensation and other terms of employment lies exclusively within the municipal power of local self-government. There is simply no more fundamental power of local self-government than the power of the purse. See Rocky River, supra, at 200, 530 N.E. 2d at 5; Benevolent Assn., supra, at 383, 15 O.O. 3d at 455, 402 N.E. 2d at 525.
Nevertheless, a municipality’s constitutionally protected right to determine the compensation of its employees is not irreconcilable with those portions of R.C. Chapter 4117 that were left intact by our holding in Rocky River, supra. While municipal employee compensation is, in its final determination, an exercise of local self-government, it does not follow that the method or process by which such determination is made is exclusively encompassed by the power of local self-government. Without the mandatory binding arbitration provisions, R.C. Chapter 4117 sets forth a salutary framework for labor negotiations between public-employee organizations and public employers, and provides a means of resolving collective bargaining disputes that is intended to avoid, or at least minimize, the possibility of work stoppages in the public sector. See Rocky River, supra, at 207-208, 530 N.E. 2d at 11; State, ex rel. Dayton Fraternal Order of Police Lodge No. 44, v. State Emp. Relations Bd. (1986), 22 Ohio St. 3d 1, 22 OBR 1, 488 N.E. 2d 181.
As a result, we are unable to conclude that Twinsburg’s arguments in this case are sufficient to overcome the presumption that R.C. Chapter 4117 is constitutional. Broadly construed, the Act does not, on its face, unconstitu*229tionally intrude on a home-rule municipality’s power to make the final determination regarding the wages and terms of employment of its employees.
Twinsburg also argues that R.C. Chapter 4117 violates the doctrine of separation of powers because it unlawfully delegates municipal legislative power to SERB and in effect places the city’s officials in the position of being de facto agents of SERB. This issue was not raised before the courts below and is thus not properly before this court for review. See State v. Awan (1986), 22 Ohio St. 3d 120, 22 OBR 199, 489 N.E. 2d 277; Thirty-Four Corp. v. Sixty-Seven Corp. (1984), 15 Ohio St. 3d 350, 352, 15 OBR 472, 474, 474 N.E. 2d 295, 297. However, we note that this issue was disposed of in favor of the unconstitutionality of R.C. 4117.14(1) in Rocky River, supra, at 201-205, 530 N.E. 2d at 5-9.
Therefore, the judgment of the court of appeals is reversed insofar as it conflicts with our holding in Rocky River, supra, and is affirmed in all other respects.

Judgment affirmed in part and reversed in part.

Moyer, C.J., Holmes and Wright, JJ., concur.
H. Brown, J., concurs in judgment only.
Sweeney and Douglas, JJ., concur in part and dissent in part.